Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
It is noted that the IDS filed 7/30/2020 contains an extremely large number of references for consideration by the Examiner. If the applicant and/or applicant's representative are aware of any particular reference or portion of a reference in the list which the examiner should take pay particular attention to it is requested that it be specifically pointed out in response to this Office action. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Counts et al. (U.S Patent No. 5750964) in view of KR20160012154 (KR) and CN106723379 (CN).
Regarding claims 1 and 12, Counts discloses  aerosol generating apparatus heating a cigarette accommodated in the aerosol generating apparatus to generate an aerosol, the aerosol generating apparatus comprising: a heater including a first electrically conductive heating element formed along a first path on an electrically insulating substrate and a second electrically conductive heating element formed along a second path on the electrically insulating substrate; a battery for supplying power to the heater; and a controller configured to control the power supplied from the battery to the heater, wherein the first electrically conductive heating 

Regarding claim 3, CN discloses the first electrically conductive heating element and the second electrically conductive heating element have a thermal coefficient resistance (TCR) value between 1200 ppm/°C and 1800 ppm/°C [0046] –[0070].  
Regarding claim 4, CN 106723379 discloses the first electrically conductive heating element and the second electrically conductive heating element have a resistance value between 0.7 Q and 0.85 Q at a room temperature of 25 0C [0087].  
Regarding claim 5, CN discloses each of the first electrically conductive heating element and the second electrically conductive heating element has a set resistance value depending on at least one of a constituent material, length, width, thickness and -28-pattern of the electric resistive element of each of the first and second electrically conductive heating elements [0046] [0070].
Regarding claim 6, Counts discloses the heater is implemented in the form of an internal heater to be inserted into the cigarette to heat the cigarette (column 22, lines 18-53).  
Regarding claim 7, Counts discloses the first electrically conductive heating element is formed to have a greater pattern or shape than the second electrically conductive heating element on the electrically insulating substrate (column 22, lines 18-53).  
Regarding claim 8, CN discloses first path and the second path are formed as paths having an identical pattern and different ratio sizes on the electrically insulating substrate, and the identical pattern is a pattern of at least one of an angular shape, a curved shape, and an irregular shape [0136] [0137].  
Regarding claim 9, CN discloses the first path and the second path have different shapes of patterns [0136] [0137].  

Regarding claim 11, Counts discloses a distance between the first electrically conductive heating element and the second electrically conductive heating element formed on the electrically insulating substrate is at least 1.0 mm (fig. 6).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PHU H NGUYEN/Examiner, Art Unit 1747